Case: 14-10474      Document: 00513010268         Page: 1    Date Filed: 04/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10474                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                            April 17, 2015
DARRYL J. BERRY; ROSALINDA BERRY,                                          Lyle W. Cayce
                                                                                Clerk
              Plaintiffs - Appellants Cross-Appellees

v.

FEDERAL NATIONAL MORTGAGE ASSOCIATION; IBM LENDER
BUSINESS PROCESS SERVICES, INCORPORATED,

              Defendants - Appellees Cross-Appellants


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:11-CV-1288


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*
       In this real estate foreclosure case, plaintiffs-appellants Darryl and
Rosalinda Berry (collectively, the “Berrys”) challenge the district court’s grant
of summary judgment in favor of the defendants-appellees (collectively, the
“Lenders”). 1 For the reasons below, we AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 Though the caption lists “IBM Lender Business Process Services, Inc.” as a

defendant, Lender Business Process Services, Inc. (“LBPS”) voluntarily identified itself as
the proper co-defendant in the notice of removal.
     Case: 14-10474      Document: 00513010268        Page: 2     Date Filed: 04/17/2015



                                     No. 14-10474
                          FACTS AND PROCEEDINGS
A. Mortgage and Foreclosure
      The Berrys purchased property in Dallas, Texas, and executed the
related note and deed of trust in November 2007. The note was payable to CTX
Mortgage Company and the Deed of Trust listed CTX as the lender. The Deed
of Trust was later assigned to Fannie Mae.               Chase Home Finance, LLC
(“Chase”) became the mortgage servicer. In 2009, after these assignments, the
Berrys discovered that they were in default, despite their claim that they had
not missed any payments. Chase subsequently confirmed that four of the
Berrys’ money orders had not been processed because they were “not legible,”
and the Berrys were in default.
      The Berrys attempted to pay the arrears but underpaid because they did
not factor in the fees and penalties assessed by Chase. After speaking with
Chase about a loan modification, the Berrys signed a Trial Payment Plan
(“TPP”). Chase did not sign the TPP and never confirmed that the Berrys had
been accepted into the loan modification program. 2 The Berrys’ mortgage was
transferred to a new lender, IBM Lender Business Process Services, Inc.
(“LBPS”) before the TPP was approved or denied by Chase. The Berrys applied
for a loan modification with LBPS and were told it would be processed. It never
was. Instead, the Berrys received a foreclosure notice.
B. District Court Proceedings
       The Berrys filed a complaint in the County Court of Dallas County on
June 6, 2011. They alleged, inter alia, that the Lenders intentionally misled
them, improperly accounted for their payments, violated the Texas Debt
Collection Practices Act (“TDCA”), and breached their duty of good faith and


      2 The Berrys allege that, when they asked Chase about the status of the modification,
they were simply told that the documents were “not ready,” suggesting, to them, that they
had reason to believe they would be approved for the modification.
                                            2
    Case: 14-10474    Document: 00513010268     Page: 3   Date Filed: 04/17/2015



                                 No. 14-10474
fair dealing. The Lenders removed to the United States District Court for the
Northern District of Texas and filed a counterclaim, alleging breach of
contract, suit on the note, and seeking attorneys’ fees. The Lenders filed a
motion for summary judgment on July 16, 2012, which the district court
granted in-part as to the Berrys’ claims on March 29, 2013. But, the district
court denied the Lenders’ counterclaims. The Lenders filed a second motion
for summary judgment on May 3, 2013, to which they attached evidence
showing that Fannie Mae was the holder and owner of the note. The court
granted the second motion for summary judgment on March 13, 2014. The
Berrys filed a timely appeal.


                                DISCUSSION
A. The TPP Contract
      The Berrys challenge the district court’s holding that the TPP was not a
binding contract because Chase never signed it. This court has previously held
that if a “TPP expressly requires that before the contract is final, the lender
must send a signed copy to the borrower,” a contract is not created when the
borrower signs the TPP and begins to perform. Pennington v. HSBC Bank
USA, N.A., 493 F. App’x 548, at 554 (5th Cir. 2012).
      Here, the TPP states:
     I understand that after I sign and return one copy of this Plan to
     the Lender, the Lender will send me a signed copy of this Plan if I
     qualify for the Offer or will send me written notice that I do not
     qualify for the Offer. This Plan will not take effect unless and
     until both the Lender and I sign it and Lender provides me
     with a copy of this Plan with the Lender's signature.
There is no evidence in the record that the Berrys ever received a fully executed
copy of the TPP from Chase. The only copy of the TPP in the record contains
Darryl Berry’s signature and a blank signature line for Chase.      Contrary to
the Berrys’ argument, the acknowledgement letter from Chase confirming
                                       3
    Case: 14-10474     Document: 00513010268     Page: 4      Date Filed: 04/17/2015



                                  No. 14-10474
receipt of the Berrys’ TPP application shows that Chase did not intend to be
bound by the TPP until it returned a signed copy of the agreement. There is,
therefore, no genuine issue of material fact as to whether the parties entered
a binding TPP contract. We affirm the district court.
B. The Texas Debt Collection Act
      The Berrys also allege that there is a genuine issue of material fact
concerning the Lenders’ alleged breach of the TDCA. The Berrys cite four
sections of the Act, Tex. Fin. Code §§ 392.301(a)(8), 392.302(a)(2), and
392.304(a)(8) & (19). The Berrys do not, however, offer any evidence or citation
to the record in support of their position that there is an issue of material fact
as to §§ 392.301(a)(8), 392.302(a)(2). As to § 392.304(a)(8) & (19), the Berrys
first allege that the TPP was a binding contract. For the reasons explained
above, this is not a genuine issue of material fact, supra.
      The Berrys also allege that there was a genuine issue of material fact
concerning whether the Lenders acted fraudulently by sending the Berrys a
“Notice of Defaulted Mortgage” on May 8, 2009, stating they owed $3,668.70,
and then a “Mortgage Loan Statement” the next day, on May 9, stating that
they owed $4,289.62. The mere existence of these two documents, however,
does not demonstrate fraud or deceptive means as required under the TDCA.
First, the Berrys offer no evidence that these documents are meant to convey
the same information. They assume that the documents are referencing the
same debt or amount owed. But, in any given account or mortgage there will
be more than one amount owed. What is owed as a minimum payment and
what is owed to eliminate an arrearage, for example, are two different things.
The fact that the documents have different names further suggests that they
serve distinct purposes. In sum, even drawing all reasonable inferences in
favor of the Berrys, there is no genuine issue whether the Lenders used fraud


                                        4
    Case: 14-10474    Document: 00513010268     Page: 5   Date Filed: 04/17/2015



                                 No. 14-10474
or deceit in violation of the TDCA. Hence, we affirm the district court’s grant
of summary judgment concerning the Lenders alleged violation of the TDCA.
C. The Request for an Accounting and Declaratory Judgment and the Grant
of Lender’s Counterclaim
      The Berrys’ other issues are not sufficiently briefed. The Berrys offer no
law or analysis in support of these issues, and thus, they are not properly
before this court. Fed. R. App. P. 28(a)(8) requires that the argument section
of an appellant’s brief contain the “appellant’s contentions and the reasons for
them, with citations to the authorities and parts of the record on which the
appellant relies.”   Under this rule, the Berrys’ pleadings regarding their
request for an accounting and the Lenders’ counterclaim are not sufficient to
raise a claim.


                               CONCLUSION
      The judgment of dismissal is AFFIRMED.




                                       5